UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6736


DEVINCHE ALBRITTON,

                  Petitioner – Appellant,

             v.

GENE   M.   JOHNSON,     Director,   Virginia    Department    of
Corrections,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00443-JBF-FBS)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


DeVinche Albritton, Appellant Pro Se. Kathleen Beatty Martin,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              DeVinche        Albritton        seeks      to    appeal      the     district

court’s      order   accepting        the     recommendation         of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate         of   appealability.            28    U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial       showing        of    the    denial       of    a

constitutional       right.”            28    U.S.C.      § 2253(c)(2)       (2006).           A

prisoner       satisfies         this        standard      by       demonstrating           that

reasonable      jurists        would     find      that    any      assessment         of     the

constitutional       claims      by     the    district        court   is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Albritton

has    not    made   the      requisite       showing.          Accordingly,        we      deny

Albritton’s petition for a writ of mandamus, deny a certificate

of appealability, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED

                                               2